                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-00130-GCM
 CELGARD, LLC,

                Plaintiff,

    v.                                                         ORDER

 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD.,
 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD. (US) RESEARCH INSTITUTE,
 GLOBAL VENTURE
 DEVELOPMENT, INC.,
 SUN TOWN TECHNOLOGY, INC.,
 XIAOMIN ZHANG,
 GLOBAL VENTURE
 DEVELOPMENT, LLC,

                Defendants.


         THIS MATTER is before the Court upon the representation that additional discovery

disputes in this case have arisen, consequently requiring the Court to schedule an in-person

discovery hearing to discuss the disputes.

         IT IS HEREBY ORDERED that a discovery hearing is set for July 13, 2021 at 2:00 PM

in Charlotte, North Carolina, at the Charles R. Jonas Federal Building and Courthouse.

         IT IS FURTHER ORDERED that, prior to the hearing, each party should submit a letter

detailing the nature of the discovery disputes and the party’s position regarding the discovery

disputes. Each letter should be no more than three pages long and shall be submitted by or before

July 7, 2021, at 4:00 PM.
SO ORDERED.
              Signed: June 23, 2021
